 Case 8:21-cv-00133-MSS-AAS Document 1 Filed 01/18/21 Page 1 of 10 PageID 1




                          UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

                                           8:21-cv-00133
                    Civil Action No. _________________________________

BRANDI L. SMITH, individually, and on behalf of all others similarly situated,

       Plaintiff,

v.

INTEGRA CONNECT, LLC,

      Defendant.
_______________________________________/

                               CLASS ACTION COMPLAINT

       NOW COMES, BRANDI L. SMITH, individually, and on behalf of all others similarly

situated, through her undersigned counsel, complaining of INTEGRA CONNECT, LLC, as

follows:

                                 NATURE OF THE ACTION

       1.      Plaintiff brings this action seeking redress for Defendant’s violations of the

Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq. and the Florida Consumer

Collection Practices Act (“FCCPA”), Fla. Stat. § 559.55 et seq.

       2.      “The primary purpose of the TCPA was to protect individuals from the harassment,

invasion of privacy, inconvenience, nuisance, and other harms associated with unsolicited,

automated calls.” Parchman v. SLM Corp., 896 F.3d 728, 738-39 (6th Cir. 2018) citing Telephone

Consumer Protection Act of 1991, Pub. L. No. 102-243, § 2, 105 Stat. 2394 (1991).

                               JURISDICTION AND VENUE

       3.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.
                                                1
 Case 8:21-cv-00133-MSS-AAS Document 1 Filed 01/18/21 Page 2 of 10 PageID 2




       4.      This Court has supplemental jurisdiction over Plaintiff’s state law claim pursuant

to 28 U.S.C. § 1367.

       5.      Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                               PARTIES

       6.      BRANDI L. SMITH (“Plaintiff”) is a natural person, over 18-years-of-age, who at

all times relevant resided in Lutz, Florida.

       7.      Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).

       8.      Plaintiff is a “consumer” as defined by Fla. Stat. § 559.55(8).

       9.      INTEGRA CONNECT, LLC (“Defendant”) is a limited liability company

organized under the laws of the State of Florida.

       10.     Defendant is a provider of specialty medical services, including emergency medical

services.

       11.     Defendant maintains its headquarters in West Palm Beach, Florida.

       12.     Defendant is a “person” as defined by 47 U.S.C. § 153(39).

       13.     Defendant is a “debt collector” as defined by Fla. Stat. § 559.55(7).

                                  FACTUAL ALLEGATIONS

       14.     At all times relevant, Plaintiff was the sole operator, possessor, and subscriber of

the cellular telephone number ending in 4898.

       15.     At all times relevant, Plaintiff’s number ending in 4898 was assigned to a cellular

telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

       16.     At all times relevant, Plaintiff was financially responsible for her cellular telephone

equipment and services.



                                                  2
 Case 8:21-cv-00133-MSS-AAS Document 1 Filed 01/18/21 Page 3 of 10 PageID 3




       17.     In or around December 2020, Damon Smith, Plaintiff’s son, received a bill in the

mail to Plaintiff’s home address from Defendant relating to ambulance services.

       18.     Unfortunately, Damon Smith previously passed away in 2008.

       19.     Curious as to why Plaintiff’s deceased son received a bill for recent ambulance

services, Plaintiff placed a call to Defendant.

       20.     Plaintiff was informed that the bill was for ambulance services for Damon Smith in

July 2019 (“subject debt”).

       21.     Plaintiff then explained to the representative that her son passed away in 2008 and

neither she nor her son has used any ambulance services in years.

       22.     Specifically, Damon Smith has been deceased for over 10 years and therefore could

not render services in 2019.

       23.     The representative then advised Plaintiff to disregard the bill and not to worry about

it.

       24.     However, after Plaintiff phoned Defendant to advise of her situation, Plaintiff

started to receive unwanted and unconsented to telephone calls from Defendant.

       25.     Plaintiff answered a telephone call from Defendant and was required to say “hello”

before experiencing a pause and being connected to a live representative.

       26.     One connected, Plaintiff explained to the representative that she previously spoke

to Defendant back in December 2020 and notified them that her son was deceased and the bill

could not be for him. Furthermore, she requested that the telephone calls cease.

       27.     Only a few days later, Plaintiff checked her telephone and noticed that Defendant

had left her a pre-recorded voicemail. The voicemail stated in part:



                                                  3
 Case 8:21-cv-00133-MSS-AAS Document 1 Filed 01/18/21 Page 4 of 10 PageID 4




               “Hello. This is a call from AMR’s Customer Care Center regarding a recent medical
               transportation.     Please   visit  our    patient   engagement       portal   at
               www.myemsaccount.com to manage your account. Again, that’s
               www.myemsaccount.com. Thank you and have a nice day.”

       28.     Frustrated with Defendant’s incessant calls, Plaintiff placed yet another call to

Defendant in an attempt to stop the unwanted and unconsented to collection calls.

       29.     Plaintiff was greeted by a rude representative who indicated that Plaintiff’s situation

was “not his problem” and that Plaintiff “needed to pay her bills.”

       30.     Plaintiff again reiterated her request that the telephone calls stop.

       31.     Despite Plaintiff’s request that the collection calls cease, Defendant has continued

its unwanted and unconsented to collection calls, including prerecorded calls, from the phone

number (866) 835-6638.

       32.     In the calls that Plaintiff did not answer, Defendant would leave prerecorded

voicemails similar to the prerecorded messages described above.

       33.     In total, Defendant has placed no less than ten (10) phone calls to Plaintiff’s cellular

phone number ending in 4898 from December 2020 through the present utilizing a prerecorded

voice without Plaintiff’s consent.

       34.     Defendant’s incessant collection calls have invaded Plaintiff’s privacy and have

caused Plaintiff actual harm, including but not limited to, aggravation that accompanies unsolicited

robocalls, increased risk of personal injury resulting from the distraction caused by the robocalls,

wear and tear to Plaintiff’s cellular phone, intrusion upon and occupation of Plaintiff’s cellular

telephone, temporary loss of use of Plaintiff’s cellular phone, loss of battery charge, loss of

concentration, mental anguish, nuisance, the per-kilowatt electricity costs required to recharge




                                                  4
 Case 8:21-cv-00133-MSS-AAS Document 1 Filed 01/18/21 Page 5 of 10 PageID 5




Plaintiff’s cellular telephone as a result of increased usage of Plaintiff’s telephone services, and

wasting Plaintiff’s time.

       35.     Due to Defendant’s refusal to comply with Plaintiff’s requests that the calls cease,

Plaintiff was forced to retain counsel to compel the phone calls to cease.

                                    CLASS ALLEGATIONS

       36.     Paragraphs 14 through 35 of this Complaint are expressly adopted and incorporated

herein as though fully set forth herein.

       37.     Plaintiff brings this action pursuant to Fed. R. Civ. P. 23(b)(2) and 23(b)(3)

individually, and on behalf of all others similarly situated (“Putative Class”) defined as follows:

                                           TCPA Class

       All persons throughout the United States (1) to whom Defendant placed, or caused
       to be placed, a call; (2) directed to a number assigned to a cellular telephone service;
       (3) using an artificial or prerecorded voice; (4) after he/she requested that
       Defendant cease calls to his/her cellular telephone number; (5) within the four years
       preceding the date of this complaint through the date of class certification.

       38.     The following individuals are excluded from the Putative Class: (1) any Judge or

Magistrate Judge presiding over this action and members of their families; (2) Defendant,

Defendant’s subsidiaries, parents, successors, predecessors, and any entity in which Defendant or

their parents have a controlling interest and their current or former employees, officers and

directors; (3) Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for

exclusion from the Putative Class; (5) the legal representatives, successors or assigns of any such

excluded persons; and (6) persons whose claims against Defendant have been fully and finally

adjudicated and/or released.

A.     Numerosity



                                                  5
 Case 8:21-cv-00133-MSS-AAS Document 1 Filed 01/18/21 Page 6 of 10 PageID 6




       39.        Upon information and belief, the members of the Putative Class are so numerous

that joinder of them is impracticable.

       40.        The exact number of the members of the Putative Class is unknown to Plaintiff at

this time, and can only be determined through targeted discovery.

       41.        The members of the Putative Class are ascertainable because the Class is defined

by reference to objective criteria.

       42.        The members of the Putative Class are identifiable in that their names, addresses,

and telephone numbers can be identified in business records maintained by Defendant.

B.     Commonality and Predominance

       43.        There are many questions of law and fact common to the claims of Plaintiff and the

Putative Class.

       44.        Those questions predominate over any questions that may affect individual

members of the Putative Class.

C.     Typicality

       45.        Plaintiff’s claims are typical of members of the Putative Class because Plaintiff and

members of the Putative Class are entitled to damages as a result of Defendant’s conduct.

D.     Superiority and Manageability

       46.        This case is also appropriate for class certification as class proceedings are superior

to all other available methods for the efficient and fair adjudication of this controversy.

       47.        The damages suffered by the individual members of the Putative Class will likely

be relatively small, especially given the burden and expense required for individual prosecution.

       48.        By contrast, a class action provides the benefits of single adjudication, economies

of scale, and comprehensive supervision by a single court.

                                                    6
 Case 8:21-cv-00133-MSS-AAS Document 1 Filed 01/18/21 Page 7 of 10 PageID 7




         49.    Economies of effort, expense, and time will be fostered and uniformity of decisions

ensured.

E.       Adequate Representation

         50.    Plaintiff will adequately and fairly represent and protect the interests of the Putative

Class.

         51.    Plaintiff has no interests antagonistic to those of the Putative Class and Defendant

has no defenses unique to Plaintiff.

         52.    Plaintiff has retained competent and experienced counsel in consumer class action

litigation.

                                       CLAIMS FOR RELIEF

                                            COUNT I:
         Violations of the Telephone Consumer Protection Act (47 U.S.C. § 227 et. seq.)
                    (On behalf of Plaintiff and the Members of TCPA Class)

         53.    Paragraphs 14 through 35 of this Complaint are expressly adopted and incorporated

herein as though fully set forth herein.

         54.    Defendant placed or caused to be placed no less than ten (10) non-emergency calls,

from December 2020 through the present, to Plaintiff’s cellular telephone utilizing an artificial or

prerecorded voice without Plaintiff’s consent in violation of 47 U.S.C. § 227 (b)(1)(A)(iii).

         55.    As pled above, Defendant used an artificial or prerecorded voice which

automatically played upon Plaintiff answering the call or upon the call reaching Plaintiff’s

voicemail.

         56.    Upon information and belief, Defendant does not maintain an effective system to

process and honor consumer cease requests.



                                                   7
 Case 8:21-cv-00133-MSS-AAS Document 1 Filed 01/18/21 Page 8 of 10 PageID 8




       57.     Specifically, as pled above, Defendant ignored Plaintiff’s requests that the

collection calls cease.

       58.     As pled above, Plaintiff was harmed by Defendant’s unlawful phone calls.

       59.     Upon information and belief, Defendant knew its collection practices were in

violation of the TCPA, yet continued to employ them to maximize efficiency and profits at the

expense of Plaintiff and the Putative Class.

       WHEREFORE, Plaintiff on behalf of herself and the members of the Putative Class,

requests the following relief:

       A.      an order granting certification of the proposed class, including the designation of

               Plaintiff as the named representative, and the appointment of the undersigned as

               Class Counsel;

       B.      an order finding that Defendant violated 47 U.S.C. § 227 (b)(1)(A)(iii);

       C.      an order enjoining Defendant from placing further violating calls to consumers;

       D.      an award of $500.00 in damages to Plaintiff and the members of the Putative Class

               for each such violation;

       E.      an award of treble damages up to $1,500.00 to Plaintiff and the members of the

               Putative Class for each such violation; and

       F.      an award of such other relief as this Court deems just and proper.

                                      COUNT II:
  Violations of the Florida Consumer Collection Practices Act (Fla. Stat. § 559.55 et seq.)
                                 (on behalf of Plaintiff)

       64.     Paragraphs 14 through 35 of this Complaint are expressly adopted and incorporated

herein as though fully set forth herein.

       65.     Subsection 559.72(7) of the FCCPA provides:

                                                8
 Case 8:21-cv-00133-MSS-AAS Document 1 Filed 01/18/21 Page 9 of 10 PageID 9




        In collecting consumer debts, no person shall:

                (7)       Willfully communicate with the debtor or any member of her or his
                          family with such frequency as can reasonably be expected to harass
                          the debtor or her or his family, or willfully engage in other conduct
                          which can reasonably be expected to abuse or harass the debtor or
                          any member of her or his family.

Fla. Stat. § 559.72(7).

        66.     Defendant violated Fla. Stat. § 559.72(7) by continuously calling Plaintiff after

Plaintiff requested that the calls cease.

        67.     Defendant’s frequent collection calls were placed with the intent to harass Plaintiff

and pressure Plaintiff into making payment on the subject debt.

        68.     Plaintiff was harassed and abused by Defendant’s incessant collection calls.

        WHEREFORE, Plaintiff requests the following relief:

        A.      a finding that Defendant violated Fla. Stat. § 559.72(7);

        B.      an award of actual damages sustained by Plaintiff as a result of Defendant’s

                violations;

        C.      an award of additional statutory damages, as the Court may allow, but not

                exceeding $1,000.00;

        D.      an award of court costs and reasonable attorney’s fees incurred by Plaintiff; and

        E.      an award of such other relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs demand a trial by jury.




                                                    9
Case 8:21-cv-00133-MSS-AAS Document 1 Filed 01/18/21 Page 10 of 10 PageID 10




DATED: January 18, 2021               Respectfully submitted,

                                      BRANDI L. SMITH

                                      By: Alexander J. Taylor

                                      Alexander J. Taylor, Esq.
                                      Florida Bar No. 1013947
                                      SULAIMAN LAW GROUP, LTD.
                                      2500 South Highland Avenue
                                      Suite 200
                                      Lombard, Illinois 60148
                                      +1 630-575-8181
                                      ataylor@sulaimanlaw.com




                                     10
